*217
ORDER

PER CURIAM.
Alonzo Williams and Sharon Williams (collectively “Record Owners”) appeal the judgment in favor of Darrell Sadler and Lanna Sadler (collectively “Claimants”) vesting Claimants with title to three tracts of real estate and permanently enjoining Record Owners from entering on to the property. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).